
	
		I
		112th CONGRESS
		1st Session
		H. R. 815
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Gerlach (for
			 himself and Mr. Cohen) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  additional aggravating factors for the imposition of the death penalty based on
		  the status of the victim.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Public Servants Act of
			 2011.
		2.Aggravating
			 Factors for Death PenaltySection 3592(c) of title 18, United States
			 Code, is amended by inserting after paragraph (16) the following:
			
				(17)Killing of
				Member of CongressThe
				defendant committed the offense against a Member of Congress (as defined in
				section 2106 of title 5) or an employee of Congress (as defined in section 2107
				of title 5)—
					(A)while he or she is
				engaged in the performance of his or her official duties;
					(B)because of the
				performance of his or her official duties; or
					(C)because of his or
				her status as a public official or employee.
					(18)Killing of law
				enforcement officer
					(A)The defendant
				killed or attempted to kill, in the circumstance described in subparagraph (B),
				a person who is authorized by law—
						(i)to
				engage in or supervise the prevention, detention, investigation, or
				prosecution, or the incarceration of any person for any criminal violation of
				law;
						(ii)to apprehend,
				arrest, or prosecute an individual for any criminal violation of law; or
						(iii)to be a
				firefighter or other first responder.
						(B)The circumstance
				referred to in subparagraph (A) is that the person was killed—
						(i)while he or she was engaged in the
				performance of his or her official duties;
						(ii)because of the
				performance of his or her official duties; or
						(iii)because of his
				or her status as a public official or
				employee.
						.
		
